                                                                                                                         Case 5:19-cv-07071-SVK Document 39 Filed 05/27/20 Page 1 of 3


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                         9   LEXANALYTICA, PC
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             Perry J. Narancic – SBN 206820
                                                                                                        10   pjn@lexanalytica.com
                                                                                                             2225 E. Bayshore Road
                                                                                                        11   Suite 200
                                                                                                             Palo Alto, CA 94303
                                                                                                        12   Telephone: 650.655.2800

                                                                                                        13   Attorneys for Defendants,
TUCKER ELLIS LLP




                                                                                                             ONLINENIC, INC. AND DOMAIN ID SHIELD
                                                                                                        14   SERVICES CO., LIMITED

                                                                                                        15

                                                                                                        16                                 UNITED STATES DISTRICT COURT

                                                                                                        17                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                                        18   FACEBOOK, INC. and INSTAGRAM, LLC,             Case No. 5:19-cv-07071-SVK

                                                                                                        19                        Plaintiffs,               STIPULATION TO CONTINUE DEADLINE
                                                                                                                                                            TO AMEND PLEADINGS [CIVIL L.R. 6-2]
                                                                                                        20          v.
                                                                                                                                                            CURRENT DATE: May 27, 2020
                                                                                                        21   ONLINENIC INC.; DOMAIN ID SHIELD               PROPOSED DATE: July 1, 2020
                                                                                                             SERVICE CO., LIMITED; and DOES 1-20,
                                                                                                        22                                                  Hon. Susan van Keulen
                                                                                                                                  Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                                                       STIPULATION TO CONTINUE DEADLINE TO AMEND PLEADINGS [CIVIL L.R. 6-2]
                                                                                                                                                                                  Case No. 5:19-cv-07071-SVK
                                                                                                                            Case 5:19-cv-07071-SVK Document 39 Filed 05/27/20 Page 2 of 3


                                                                                                         1             The parties, by and through their counsel of record, hereby stipulate to continue the deadline to

                                                                                                         2   amend pleadings in this action from May 27, 2020 to July 1, 2020 and hereby request that the Court grant

                                                                                                         3   this stipulation and enter an order to that effect. This stipulation is based on the following facts:

                                                                                                         4             1.       On January 28, 2020, the Court entered the Case Management Order in this action. ECF

                                                                                                         5   No. 31.

                                                                                                         6             2.       In that Order, the Court set the deadline to amend pleadings as May 27, 2020. Id.

                                                                                                         7             3.       Plaintiffs subsequently served their first sets of requests for production of documents and

                                                                                                         8   things on each Defendant. Declaration of David J. Steele (“Steele Decl.”) ¶ 2.

                                                                                                         9             4.       The parties have worked diligently and cooperatively with respect to Defendants
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   responding to this discovery and producing documents. In fact, Defendants have made a number of rolling

                                                                                                        11   productions in response to Plaintiffs’ discovery. Id. ¶ 3.

                                                                                                        12             5.       Despite the parties’ diligence, Defendants have requested several extensions of time to

                                                                                                        13   respond to the written discovery and to complete their document productions. These requests were based
TUCKER ELLIS LLP




                                                                                                        14   on issues in collecting and producing the information due to the COVID-19 pandemic. Id. ¶ 4.

                                                                                                        15             6.       Plaintiffs may need to amend their complaint to add additional parties or otherwise revise

                                                                                                        16   their claims based on the information being produced by Defendants; however, at this stage, that

                                                                                                        17   production—and thus the decision as to whether amendment may be necessary—will not be complete

                                                                                                        18   before the current May 27, 2020 deadline to amend the pleadings. Id.¶ 5.

                                                                                                        19             7.       Apart from a previous stipulation to extend and align the deadlines for Defendants to

                                                                                                        20   respond to the Complaint pursuant to Civil Local Rule 6-1 (ECF. No. 19), this is the first request for an

                                                                                                        21   extension of a deadline in this action. Steele Decl. ¶ 6.

                                                                                                        22             8.       The parties do not believe that this proposed schedule modification will have an impact on

                                                                                                        23   the overall schedule in this case. Id. ¶ 7.

                                                                                                        24             NOW THEREFORE, based on the foregoing facts, the parties respectfully request that the Court

                                                                                                        25   grant this stipulation and enter an order continuing the deadline to amend pleadings to July 1, 2020.

                                                                                                        26   //
                                                                                                             //
                                                                                                        27
                                                                                                             //
                                                                                                        28

                                                                                                                                                                 2
                                                                                                                                            STIPULATION TO CONTINUE DEADLINE TO AMEND PLEADINGS [CIVIL L.R. 6-2]
                                                                                                                                                                                       Case No. 5:19-cv-07071-SVK
                                                                                                                      Case 5:19-cv-07071-SVK Document 39 Filed 05/27/20 Page 3 of 3


                                                                                                         1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                                         2

                                                                                                         3   DATED: May 26, 2020                                  Tucker Ellis LLP
                                                                                                         4

                                                                                                         5
                                                                                                                                                                  By: /s/David J. Steele
                                                                                                         6                                                            David J. Steele
                                                                                                                                                                      Howard A. Kroll
                                                                                                         7
                                                                                                                                                                      Steven E. Lauridsen
                                                                                                         8
                                                                                                                                                                       Attorneys for Plaintiffs,
                                                                                                         9                                                             FACEBOOK, INC. and INSTAGRAM, LLC
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   DATED: May 26, 2020                                  LexAnalytica, PC

                                                                                                        11

                                                                                                        12
                                                                                                                                                                  By: /s/Perry J. Narancic
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                                                                      Perry J. Narancic
                                                                                                        14
                                                                                                                                                                       Attorneys for Defendants,
                                                                                                        15                                                             ONLINENIC, INC. and DOMAIN ID
                                                                                                                                                                       SHIELD SERVICES CO., LIMITED
                                                                                                        16

                                                                                                        17
                                                                                                                                                          ATTESTATION
                                                                                                        18
                                                                                                                    Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all other signatories
                                                                                                        19
                                                                                                             listed and on whose behalf this filing is made concur in the filing of this document and have granted
                                                                                                        20
                                                                                                             permission to use an electronic signature.
                                                                                                        21

                                                                                                        22
                                                                                                                                                                           /s/David J. Steele
                                                                                                        23

                                                                                                        24
                                                                                                             PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                        25

                                                                                                        26           May 27, 2020
                                                                                                             DATED: ________________________                                  _________________________________
                                                                                                        27                                                                    Susan van Keulen
                                                                                                                                                                              United States Magistrate Judge
                                                                                                        28

                                                                                                                                                             3
                                                                                                                                        STIPULATION TO CONTINUE DEADLINE TO AMEND PLEADINGS [CIVIL L.R. 6-2]
                                                                                                                                                                                   Case No. 5:19-cv-07071-SVK
